                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


SMART LOCAL 265 WELFARE FUND,                 )
et al.,                                       )
                                              )               CIVIL ACTION
                       Plaintiffs,            )
                                              )               NO. 19 C 5818
    vs.                                       )
                                              )               JUDGE EDMOND E. CHANG
METAL ERECTOR, INC., an Illinois corporation, )
                                              )
                       Defendant.             )


                           MOTION FOR ENTRY OF JUDGMENT

       Plaintiffs, by and through their attorneys, default having been entered against the Defendant

on October 20, 2019, request this Court enter judgment against Defendant, METAL ERECTOR,

INC., an Illinois corporation. In support of this Motion, Plaintiffs state:

       1.      On October 20, 2019, this Court entered default against Defendant and granted

Plaintiffs’ request for an order directing Defendant to turn over its monthly fringe benefit

contribution reports for the time period May 2019 forward. The Court also entered an order that

judgment would be entered after Plaintiffs’ received the required contribution reports and determined

the amounts due and owing from Defendant.

       2.      On October 16, 2019, Plaintiffs’ counsel received Defendant’s monthly fringe benefit

contribution report for May 2019 and was advised by the Defendant that no additional hours were

due after May 2019 because the company was out of business. This report, along with the April

2019 report for which the check for payment of those contributions was returned by the bank
indicating “non-sufficient funds” indicate Defendant is delinquent in contributions to the Funds in

the amount of $32,704.33. (See Affidavit of Kevin J. Schell).

            3.          Additionally, the amount of $3,270.44 is due for liquidated damages. (Schell Aff.

Par. 5).

            4.          In addition, Plaintiffs’ firm has expended $485.00 for costs and $1,400.75 for

attorneys’ fees in this matter. (See Affidavit of Catherine M. Chapman).

            5.          Based upon the documents attached hereto, Plaintiffs request entry of judgment in the

total amount of $37,860.52.

            WHEREFORE, Plaintiffs respectfully request this Court to enter judgment in the amount of

$37,860.52.



                                                                      /s/ Catherine M. Chapman



Catherine M. Chapman
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6204026
Telephone: (312) 216-2565
Facsimile: (312) 236-0241
E-Mail: cchapman@baumsigman.com
I:\265J\Metal Erector\motion for entry of judgment.cmc.df.wpd
                                                   CERTIFICATE OF SERVICE

         The undersigned, an attorney of record, hereby certifies that she electronically filed the
foregoing document (Motion for Entry of Judgment) with the Clerk of Court using the CM/ECF
system, and further certifies that I have mailed the above-referenced document by United States Mail
to the following non-CM/ECF participant on or before the hour of 5:00 p.m. this 24th day of October
2019:

                                    Mr. David J. Bressler, Registered Agent
                                    Metal Erector, Inc.
                                    Dykema Gosset, PLLC
                                    2300 Cabot Drive, Suite 505
                                    Lisle, IL 60532-4376

                                    Ms. Rose Marie Gizzi, President
                                    Metal Erector, Inc.
                                    1401 Glenlake Avenue
                                    Itasca, IL 60143-1114



                                                                        /s/ Catherine M. Chapman


Catherine M. Chapman
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6204026
Telephone: (312) 216-2565
Facsimile: (312) 236-0241
E-Mail: cchapman@baumsigman.com
I:\265J\Metal Erector\motion for entry of judgment.cmc.df.wpd
